          Case 1:20-cv-12032-DPW Document 20 Filed 12/08/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



JOHN and DEANN HENRY, KAREN
TALERICO, MARK MATHENA and
CATHERINE HUFFMAN, ANDREA
POLCARO, ADAM F. and KORIE L.
CROSSMAN, MARK R. and NICHOLE J.
GUSTAFSON,

                                Plaintiffs,

                  v.                                    C.A. No. 1:20-CV-12032

CHARLES BAKER, in his official capacity as
Governor of the Commonwealth of
Massachusetts, and MONICA BHAREL, M.D.,
in her official capacity as Commissioner of the
Department of Public Health,

                                Defendants.



                            AFFIDAVIT OF RICHARD S. WEITZEL

        I, Richard S. Weitzel, do hereby depose and state as follows:

        1.        I am an Assistant Attorney General at the Massachusetts Office of the Attorney

General and am a member in good standing of the Massachusetts bar. I represent the Defendants

in this action.

        2.        I submit this affidavit in support of Defendants’ Memorandum in Opposition to

Plaintiffs’ Motion for Preliminary Injunction and in Support of Motion to Dismiss.

        3.        Attached as Exhibit A is a true and correct copy of an American Academy of

Pediatrics policy statement entitled “Recommendations for Prevention and Control of Influenza

in Children, 2020-2021,” originally published on September 8, 2020, available at:

https://pediatrics.aappublications.org/content/146/4/e2020024588

                                                  1
         Case 1:20-cv-12032-DPW Document 20 Filed 12/08/20 Page 2 of 4




       4.      Attached as Exhibit B is a true and correct copy of a press release issued by the

American Medical Association entitled “AMA urges vaccinations as flu season clashes with

COVID-19 pandemic,” dated September 30, 2020, available at: https://www.ama-

assn.org/press-center/press-releases/ama-urges-vaccinations-flu-season-clashes-covid-19-

pandemic

       5.      Attached as Exhibit C is a true and correct copy of a page from the American

Hospital Association website entitled “United Against the Flu,” downloaded on December 2,

2020, available at: https://www.aha.org/ahia/promoting-healthy-communities/united-against-flu

       6.      Attached as Exhibit D is a true and correct copy of a press statement issued by the

American Lung Association, the American Diabetes Association, and the American Heart

Association entitled “During pandemic, nation’s top public health organizations urge patients to

get flu vaccinations to prevent serious health risks, reduce burden on hospitals,” published on

October 14, 2020, available at: https://newsroom.heart.org/news/during-pandemic-nations-top-

public-health-organizations-urge-patients-to-get-flu-vaccinations-to-prevent-serious-health-risks-

reduce-burden-on-hospitals

       7.      Attached as Exhibit E is a true and correct copy of a page from the website of the

Infectious Diseases Society of America entitled “What’s True About the Flu,” last updated on

January 14, 2013 and downloaded on December 2, 2020, available at:

https://www.idsociety.org/public-health/influenza/influenza-main-page/whats-true-about-the-flu/

       8.      Attached as Exhibit F is a true and correct copy of a page from the National

Foundation for Infectious Diseases website entitled “Flu (Influenza),” downloaded on December

2, 2020 and available at: https://www.nfid.org/infectious-diseases/influenza-flu/




                                                 2
         Case 1:20-cv-12032-DPW Document 20 Filed 12/08/20 Page 3 of 4




       9.      Attached as Exhibit G is a true and correct copy of a “Statement from the U.S.

Surgeon General Dr. Jerome M. Adams on the Flu,” published on February 15, 2018, available

at: https://www.hhs.gov/surgeongeneral/about/news/us-surgeon-general-jerome-adams-

statement-on-the-flu/index.html

       10.     Attached as Exhibit H is a true and correct copy of a news article entitled

“Surgeon General urges flu shots to prevent ‘double whammy’ with coronavirus,” dated August

7, 2020, available at: https://www.axios.com/surgeon-general-coronavirus-flu-shot-ead4ca6f-

afeb-4082-a64d-375892bff5bf.html

       11.     Attached as Exhibit I is a true and correct copy of a page from the Centers for

Disease Control and Prevention website entitled “Flu Vaccine Safety Information: Questions &

Answers,” last reviewed on September 17, 2019 and downloaded on November 25, 2020,

available at: https://www.cdc.gov/flu/prevent/general.htm

       12.     Attached as Exhibit J is a true and correct copy of a page from the Centers for

Disease Control and Prevention website entitled “What are the benefits of flu vaccination?” last

reviewed on October 23, 2020 and downloaded on November 25, 2020, available at:

https://www.cdc.gov/flu/prevent/vaccine-benefits.htm

       Signed under the pains and penalties of perjury this 8th day of December 2020.



                                                     /s/ Richard S. Weitzel
                                                     Richard S. Weitzel
                                                     Assistant Attorney General




                                                 3
         Case 1:20-cv-12032-DPW Document 20 Filed 12/08/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I certify that this document with its exhibits, filed through the Court’s ECF system, will
be sent electronically to registered participants as identified on the Notice of Electronic Filing
(NEF).

                                                      /s/ Richard S. Weitzel
                                                      Richard S. Weitzel
                                                      Assistant Attorney General

Dated: December 8, 2020




                                                 4
